Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted 03/15/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a computer-readable recording medium recording a computer program for performing a method …” is nonstatutory. Claim 6 is not limited to tangible embodiments. It is not clear support of what “medium” has been non-transitory computer-readable recording medium…"is believed to be sufficient to overcome this rejection. 

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitations "the Bluetooth central device" in lines 10-11, 13-14, 19-20 and 24-25; “the rest of the Bluetooth device” in lines 12 and 22; and “the Bluetooth peripheral device” in lines 12, 19 and 22. The terms “Bluetooth central device"; “rest of the Bluetooth device” and “Bluetooth peripheral device” respectively are not previously presented in the claim. There are insufficient antecedent basis for these limitations in the claim. 

Claims 2-5 are depend on claim 1. Therefore the rejection of claims 2-5 are the same as the rejection of claim 1 set forth above..

Consider claim 6, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 6.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innosys Co Ltd (KR20160021313 hereinafter, “Innosys”).

Consider claim 1, Innosys teaches a method for forming a group of a plurality of Bluetooth devices, comprising: forming one subgroup with some of the plurality of Bluetooth devices (page 3 [0021]); and with respect to Bluetooth mediating devices that are at least some of the plurality of Bluetooth devices belonging to the subgroup, forming, by each Bluetooth mediating device, one lower subgroup having the subgroup as an upper subgroup thereof, together with the plurality of Bluetooth devices which do not yet belong to any subgroup (pages 4-5 [0031]), wherein forming one subgroup with some of the plurality of Bluetooth devices comprises: setting any one of the plurality of Bluetooth devices belonging to the subgroup as the Bluetooth central device of the subgroup (page 1 [0007]); and connecting the rest of the Bluetooth devices, as the Bluetooth peripheral devices of the subgroup, except the Bluetooth central device of the plurality of Bluetooth devices belonging to the subgroup, to the Bluetooth central device 

Consider claim 2, Innosys further teaches wherein setting any one of the plurality of Bluetooth devices belonging to the subgroup as the Bluetooth central device of the subgroup comprises: connecting an uppermost Bluetooth device that is any one of the plurality of Bluetooth devices belonging to the subgroup, as the Bluetooth peripheral device, to a given control device (page 3 [0020]); and setting the uppermost Bluetooth device as the multi-role Bluetooth device (page 3 [0021]).  

Consider claim 3, Innosys further teaches with respect to end Bluetooth mediating devices that are at least some of the plurality of Bluetooth devices belonging to at least one end subgroup having no lower subgroup, forming, by each end Bluetooth mediating device, one lower subgroup having the subgroup to which the end Bluetooth 

Consider claim 4, Innosys further teaches if the uppermost Bluetooth central device as the Bluetooth central device of the uppermost subgroup receives a given control command, after the group of the plurality of Bluetooth devices has been formed, transmitting the given control command to the Bluetooth 5Docket No.: P9574US00 Preliminary Amendment dated March 12, 2021 peripheral devices belonging to the uppermost subgroup; and if each Bluetooth mediating device of the group of the plurality of Bluetooth devices receives the given control command from the Bluetooth central device of the subgroup thereof, transmitting the given control command to the Bluetooth peripheral devices connected thereto (pages 5-6 [0039]).  

Consider claim 6, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 6.

Allowable Subject Matter

9.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 5, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein each Bluetooth device is a cube-type unit robot, the cube-type unit robot comprising: a cube shaped housing; a step motor located inside the housing; and a controller located inside the housing to control the step motor, wherein the housing has a mounting groove formed on one surface thereof to mount a 

Conclusion


10.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649